Exhibit 10.2

Execution Copy

AGREEMENT

THIS AGREEMENT is made and entered into in St. Louis, Missouri, by and between
SAVVIS, Inc. (the “Company”), a Delaware corporation with its principal place of
business at St. Louis, Missouri, and Philip J. Koen, of San Jose, California
(the “Executive”), effective as of the 13th day of March, 2006 (the “Effective
Date”).

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of areas, including financial,
strategic planning, regulatory, community relations and others;

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to employ the Executive as its Chief Executive Officer and the Executive
wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

2. Term. Subject to earlier termination as hereinafter provided, the Executive’s
employment hereunder shall be for a term of four (4) years, commencing on the
Effective Date, and, unless earlier terminated by the Company with not less than
six months prior written notice, shall renew automatically thereafter for
successive terms of one year each. The term of this Agreement, as from time to
time extended or renewed, is hereafter referred to as “the term of this
Agreement” or “the term hereof.”

3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company as its Chief
Executive Officer. In addition, and without further compensation, during the
term of this Agreement, the Executive shall be appointed and shall serve as a
member of the Company’s Board of Directors (the “Board”).

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates, reasonably related to that position, as may be designated from
time to time by the Board or other designee.

 

1



--------------------------------------------------------------------------------

(c) During the term hereof, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of his duties and responsibilities hereunder. The Executive shall not
engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except (i) that, commencing after December 31, 2006, the Executive
may serve on up to two (2) outside private or nonprofit boards, provided that
the Board determines that there is no conflict of interest or material
interference with the Executive’s duties to the Company, and (ii) as may
otherwise be expressly approved in advance by the Board in writing.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof, and subject to performance of the
Executive’s duties and the fulfillment of the obligations of the Executive to
the Company and its Affiliates, pursuant to this Agreement or otherwise:

(a) Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of Four Hundred and Seventy-Five Thousand Dollars
($475,000) per annum, payable in accordance with the regular payroll practices
of the Company for its executives and subject to adjustment from time to time by
the Board, in its sole discretion. Such base salary, as from time to time
adjusted, is hereafter referred to as the “Base Salary”.

(b) Incentive and Bonus Compensation.

(i) For service rendered during the Company’s fiscal year ending December 31,
2006, the Executive will be eligible, at the Board’s discretion, to receive a
bonus payment equal to 75% of Base Salary, pro rated for the number of months of
service rendered by the Executive during 2006.

(ii) Commencing on January 1, 2007 and for the remainder of the term hereof, the
Executive shall be entitled to participate in the SAVVIS Management Bonus
Program (the “Program”) on terms to be determined annually by the Board prior to
the commencement of each fiscal year. Nothing contained herein shall obligate
the Company to continue the Program. Any compensation paid to the Executive
under the Program shall be in addition to the Base Salary. Except as otherwise
expressly provided under the terms of the Program or this Agreement, the
Executive shall not be entitled to earn bonus or other incentive compensation.

(c) Stock Options. As of the date the Executive commences employment hereunder,
the Company shall grant to the Executive an option to purchase 1,000,000 shares
of the common stock, $.01 par value of the Company (“Common Stock”) under the
SAVVIS, Inc. 2003 Compensation Plan (the “Compensation Plan”) at an exercise

 

2



--------------------------------------------------------------------------------

price per share equal to the public market closing price on March 10, 2006 (the
“Option”). The shares that are subject to the Option shall vest at the rate of
twenty-five percent (25%) per year (each, an “Annual Vesting Period”) on each of
the first four (4) anniversaries of the Effective Date (each a “Vesting Date”);
provided that the Executive is still employed by the Company on each such
Vesting Date; provided further, that, if the Executive’s employment is
terminated by the Company at any time after the first anniversary of the
Effective Date without Cause or by the Executive for Good Reason (i) the shares
that are subject to the Option shall vest through the date of such termination
on a pro rata basis for the period of time during which the Executive was
employed by the Company in the Annual Vesting Period in which such termination
occurred, and (ii) all such vested Options shall be immediately exercisable and
shall remain exercisable for 18 months after the date of termination. Vesting of
the Option is also subject to the terms of Section 7 of this Agreement. Except
as may be modified by the terms of this Agreement, the Option and all other
options granted to the Executive by the Company shall be subject to the terms of
the Compensation Plan and any applicable option certificate and shareholder
and/or option holder agreements and other restrictions and limitations generally
applicable to equity held by Company executives or otherwise required by law.
The Executive shall not be eligible to receive any stock options, restricted
stock or other equity of the Company, however, whether under an equity incentive
plan or otherwise, except as expressly provided in this Agreement or as
otherwise expressly authorized for him individually by the Board. Further, prior
to issuing the Option or any other stock options to the Executive, the Company
may require that the Executive provide such representations regarding the
Executive’s sophistication and investment intent and other such matters as the
Company may reasonably request.

(d) Restricted Stock Units Award. As of the date the Executive commences
employment hereunder, the Company shall grant 4,000,000 restricted stock units
(“Restricted Stock Units”) to the Executive under the Compensation Plan.
Restricted Stock Units will vest according to the Company’s achievement of the
adjusted EBITDA targets (the “Adjusted EBITDA Targets”) and according to the
vesting percentages (“Vesting Percentages”) applicable to the restricted stock
unit grants made by the Company to senior executives of the Company in August
2005; provided that the Executive is still employed by the Company during the
applicable year of determination; provided further that, if the Executive’s
employment is terminated by the Company at any time after the first anniversary
of the Effective Date without Cause or by the Executive for Good Reason, the
Restricted Stock Units shall vest through the date of such termination on a pro
rata basis (using 100% vesting over a four-year period) for the period of time
during which the Executive was employed by the Company from the Effective Date
to the date of termination. The Vesting Percentages are non-cumulative and none
of the Vesting Percentages are contingent on achieving any prior targeted
Vesting Percentages. Vesting of the Restricted Stock Units is also subject to
the terms of Section 7 of this Agreement. All unvested Restricted Stock Units
shall become vested on March 13, 2010 provided that the Executive is employed by
the Company through the close of business on March 12, 2010. Each vested
Restricted Stock Unit will settle into one share of Common Stock on the
March 13, 2010,

 

3



--------------------------------------------------------------------------------

or earlier in the event of death, disability or termination of employment (the
“Term of the Award”). The other terms and conditions of the Restricted Stock
Units shall be subject to the terms of the Compensation Plan, the applicable
restricted stock units award agreement (the “Restricted Stock Award”) and other
restrictions and limitations generally applicable to equity held by Company
executives or otherwise required by law.

(e) Restricted Preferred Units Award. Promptly following the Effective Date, the
Company shall grant 5,208 restricted stock units (the “Restricted Preferred
Units”) to the Executive such that upon settlement, each Restricted Preferred
Unit, if fully vested, would settle into shares of Common Stock (or their
equivalent) equal to the number of shares of Common Stock (or the equivalent)
into which a share of the Company’s Series A Convertible Preferred Stock issued
on March 18, 2002 would be convertible as of the date of settlement, or was
converted into prior to such date (as adjusted for any stock split,
reclassification, stock dividend or distribution or like transaction pursuant to
the terms of the Compensation Plan). Each such Restricted Preferred Unit will
have a settlement cost equal to $1,561 and may be net settled. For the avoidance
of doubt the Executive will be entitled to settle (according the foregoing
formulae) only that portion of the Restricted Preferred Units that are vested at
the settlement date. The Restricted Preferred Units shall vest at the rate of
twenty-five percent (25%) on each of the first four (4) anniversaries of the
Effective Date, provided that the Executive is still employed by the Company on
each such vesting date; provided further, that, if the Executive’s employment is
terminated by the Company at any time after the first anniversary of the
Effective Date without Cause or by the Executive for Good Reason the Restricted
Preferred Units shall vest through the date of such termination on a pro rata
basis for the period of time during which the Executive was employed by the
Company in the Annual Vesting Period in which such termination occurred. Vesting
of the Restricted Preferred Units is also subject to the provisions of Section 7
of this Agreement. Each vested Restricted Preferred Unit will settle on the
applicable vesting date (or earlier in the event of death, disability or
termination of Executive’s employment).

(f) Vacations. During the term hereof, the Executive shall be entitled to earn
vacation at the rate of twenty (20) days per year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. Vacation shall otherwise be governed by the
policies of the Company, as in effect from time to time.

(e) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all Employee Benefit Plans from time to time in effect
for employees of the Company generally, except to the extent any such Employee
Benefit Plan is in a category of benefit otherwise provided to the hereunder
Executive (e.g., a severance pay plan). Such participation shall be subject to
the terms of the applicable plan documents and generally applicable Company
policies. The Company may alter, modify, add to or delete its Employee Benefit
Plans at any time that it, in its sole judgment, determines to be appropriate,
without recourse by the Executive. For purposes of this Agreement, “Employee
Benefit Plan” shall have the meaning ascribed to such term in Section 3(3) of
ERISA, as amended from time to time.

 

4



--------------------------------------------------------------------------------

In addition to the foregoing, the Company shall reimburse the Executive for
(i) up to $10,000 of legal expenses incurred by the Executive in connection with
the negotiation and finalization of this Agreement, (ii) reasonable moving
expenses from San Jose, California to the area of St. Louis, Missouri, (iii) six
months’ of reasonable living and travel expenses in the St. Louis area pending
completion of move referred to in clause (ii), and (iv) a an amount, if any,
reflecting the Executive’s actual personal income tax liability for the
applicable year of reimbursement associated solely with the reimbursements
described in clauses (ii) and (iii) of this paragraph. All reimbursements
contemplated by this paragraph are subject to the reasonable substantiation and
other documentation requirements of the Company

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and to such reasonable substantiation and documentation as may be
specified by the Company from time to time.

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive in writing, to his
estate, (i) any Base Salary earned but not paid during the final payroll period
of the Executive’s employment through the date of termination, (ii) pay for any
vacation time earned but not used through the date of termination, (iii) any
accrued bonus compensation awarded for the fiscal year preceding that in which
termination occurs, but unpaid as of the date of termination and (iv) any
business expenses incurred by the Executive but un-reimbursed as of the date of
termination, provided that such expenses and required substantiation and
documentation are submitted within one hundred twenty (120) days of termination
and that such expenses are reimbursable under Company policy (all of the
foregoing, “Final Compensation”). The Company shall have no further obligation
to the Executive hereunder.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for one hundred and eighty
(180) days during any period of three hundred and sixty-five (365) consecutive
calendar days. In the event of such termination, the Company shall have no
further obligation to the Executive, other than for payment of Final
Compensation.

 

5



--------------------------------------------------------------------------------

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

(iii) While receiving disability income payments under the Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a) hereof, but shall continue to participate in Company benefit
plans in accordance with Section 4(e) and the terms of such plans, until the
termination of his employment.

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected jointly by the Company and the Executive or his duly appointed
guardian, to determine whether the Executive is so disabled, and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Company’s determination of the issue shall be
final and binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following shall
constitute Cause for termination:

(i) Any conduct by the Executive as an employee of the Company that violates
state or federal laws or Company policies and standards of conduct,

(ii) Dishonesty by the Executive in performance of his duties as an employee of
the Company, or

(iii) Willful misconduct by the Executive that the Executive knows (or should
know) will materially injure the reputation of the Company;

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for Final Compensation.

 

6



--------------------------------------------------------------------------------

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, in addition to Final
Compensation and in lieu of any benefits which might otherwise be payable to the
Executive under a separate severance agreement as a result of such termination,
then, until the conclusion of a period equal to eighteen (18) months following
the date of termination, the Company shall continue to pay the Executive the
Base Salary at the rate in effect on the date of termination and, subject to any
employee contribution applicable to the Executive on the date of termination,
shall continue to contribute to the premium cost of the Executive’s
participation in the Company’s group medical and dental plans, provided that the
Executive is entitled to continue such participation under applicable law. In
addition, the Company shall pay the Executive an amount, in equal monthly
installments commencing as soon as the determination of the amount can be made
in accordance with Section 4(b) hereof and concluding at the end of the twelve
month period following the date of termination, equal to the pro rata share of
any accrued bonus due under Section 4(b) for the fiscal year in which the
termination occurs (determined by pro-rating the accrued bonus for the fiscal
year in which the termination of employment occurs through the date of
termination). Any obligation of the Company to the Executive hereunder is
conditioned, however, upon the Executive signing and returning to the Company a
release of claims substantially in the form attached hereto as Exhibit A (the
“Release of Claims”). The Release of Claims required for separation benefits in
accordance with Section 5(d) and/or Section 5(e) hereof creates legally binding
obligations on the part of the Executive, and the Company and its Affiliates
therefore advise the Executive to seek the advice of an attorney before signing
it. Base Salary to which the Executive is entitled hereunder shall be payable in
accordance with the normal payroll practices of the Company, and will begin at
the Company’s next regular payroll period which is at least five business days
following the later of the effective date of the Release of Claims or the date
the Release of Claims, signed by the Executive, is received by the Company, but
the first payment shall be retroactive to next business day following the date
of termination.

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, upon not less than ten (10) days’ written notice to
the Company setting forth in reasonable detail the nature of such Good Reason.
The following shall constitute Good Reason for termination by the Executive:

(i) Removal of the Executive, without his consent, from the position of Chief
Executive Officer or member of the Board of the Company (or a successor
corporation);

(ii) Material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority; provided, however, that diminution of the
business of the Company or any of its Affiliates or any sale or transfer of
equity, property or other assets of the Company or any of its Affiliates shall
not, by itself, constitute “Good Reason”; or

 

7



--------------------------------------------------------------------------------

(iii) Failure of the Company to provide the Executive the Base Salary and
benefits in accordance with the terms of Section 4 hereof, excluding an
inadvertent failure which is cured within ten business days following notice
from the Executive specifying in detail the nature of such failure.

In the event of termination in accordance with this Section 5(e), and in lieu of
any other benefits which may otherwise be payable to the Executive under a
separate severance agreement as a result of such termination, then the Executive
will be entitled to the same pay and benefits he would have been entitled to
receive had the Executive been terminated by the Company other than for Cause in
accordance with Section 5(d) above; provided that the Executive satisfies all
conditions to such entitlement, including without limitation the signing of an
effective Release of Claims.

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon not less than sixty (60) days’ written
notice to the Company, unless such termination would violate any obligation of
the Executive to the Company under a separate severance agreement. In the event
of termination by the Executive pursuant to this Section 5(f), the Board may
elect to waive the period of notice, or any portion thereof, and, if the Board
so elects, the Company will, in lieu of such notice, pay the Executive his Base
Salary for the sixty (60) day notice period or any remaining portion thereof.
The Company shall have no further obligation to the Executive, other than for
any Final Compensation due to him.

(g) Timing of Payments. In the event that at the time the Executive’s employment
with the Company terminates the Company is publicly traded (as defined in
Section 409A of the Internal Revenue Code), any amounts payable under this
Section 5 that would otherwise be considered deferred compensation subject to
the additional twenty percent (20%) tax imposed by Internal Revenue Code
Section 409A if paid within six (6) months following the date of termination of
Company employment shall be paid at the later of the time otherwise provided in
Section 5 or the time that will prevent such amounts from being considered
deferred compensation under Internal Revenue Code Section 409A, all with due
regard for preserving the economic intentions of the parties.

(h) Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the term or otherwise, then such employment shall be at
will.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination pursuant to Section 5.

(a) Payment by the Company of any Base Salary and contributions to the cost of
the Executive’s continued participation in the Company’s group health and dental
plans that may be due the Executive, in each case under the applicable
termination provision of Section 5,

 

8



--------------------------------------------------------------------------------

shall constitute the entire obligation of the Company to the Executive. The
Executive use his reasonable best efforts to promptly give the Company notice of
all facts necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 5(d) or 5(e)
hereof.

(b) Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to any continuation of
Base Salary or other payment to the Executive following such date of
termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 8, 9 and 10 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) or 5(e) hereof
is expressly conditioned upon the Executive’s continued full performance of his
obligations under Sections 8, 9 and 10 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) or 5(e) hereof, no compensation is
earned after the termination of employment.

7. Change of Control.

(i) The shares subject to the Option and the Restricted Stock Units and the
Restricted Preferred Units shall become one hundred percent (100%) vested upon
the earliest to occur of (x) following a Change of Control, the Executive no
longer having the same job title, role or responsibilities, or not being a
member of the Board of Directors of the Company or its successor, but not
earlier than nine months following the Change of Control, (y) the Executive’s
termination without Cause following a Change of Control, or (z) a date
determined by the Board; provided however, that if a definitive agreement
governing a Change of Control is signed within nine months from the Effective
Date and vesting as a result of such Change of Control occurs under this
Section 7(i) within 12 months from the Effective Date, such vesting will be
limited to $8.0 million of pre-tax value, unless otherwise approved by the
Board.

(ii) Payments under Section 7(i) shall be made without regard to whether the
deductibility of such payments would be limited or precluded by Section 280G of
the Code (“Section 280G”) and without regard to whether such payments (or any
other payments or benefits) would subject Executive to the U.S. federal excise
tax levied on certain “excess parachute payments” under Section 4999 of the Code
(the “Excise Tax”). If any portion of the payments or benefits to or for the
benefit of Executive (including, but not limited to, payments and benefits under
this Agreement but determined without regard to this paragraph) constitutes an
“excess parachute payment” within the meaning of Section 280G (the aggregate of
such payments being hereinafter

 

9



--------------------------------------------------------------------------------

referred to as the “Excess Parachute Payments”), the Company shall promptly pay
to Executive an additional amount (the “gross-up payment”) that after reduction
for all taxes (including but not limited to the Excise Tax) with respect to such
gross-up payment equals the Excise Tax, if any, with respect to the Excess
Parachute Payments. For reporting purposes only, the determination as to whether
Executive’s payments and benefits include Excess Parachute Payments and, if so,
the amount of such payments, the amount of any Excise Tax owed with respect
thereto, and the amount of any gross-up payment shall be made at the Company’s
expense by the Company’s accountants (the “Accounting Firm”).

(iii) As used in this Section 7, the following capitalized terms shall have the
following meanings: (i) “Change of Control” shall mean a transaction in which
any Person or group (other a group consisting solely of one or more Existing
Series A Investors, together or individually) becomes the beneficial owner (as
defined in Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act of 1934,
as amended) of more than 50% (on a fully diluted basis) of the total capital
stock of the Company entitled to vote ordinarily for the election of directors;
and (ii) “Existing Series A Investors” is defined to mean any of all of the
current holders of the Company’s Series A Convertible Preferred Stock and each
such holder’s respective Affiliates.

8. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive may learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information, and shall not disclose to any Person or
use, other than as required by applicable law or for the proper performance of
his duties and responsibilities to the Company and its Affiliates, any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company or any of its Affiliates. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination. The confidentiality
obligation under this Section 8 shall not apply to information which is
generally known or readily available to the public at the time of disclosure or
becomes generally known through no wrongful act on the part of the Executive or
any other Person having an obligation of confidentiality to the Company or any
of its Affiliates.

(b) The Executive shall safeguard all documents, records, tapes and other media
of every kind and description relating to the business, present or otherwise, of
the Company or its Affiliates and any copies, in whole or in part, thereof
constituting Confidential Information which are in the Executive’s possession or
control and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

10



--------------------------------------------------------------------------------

(c) In the event that Executive is requested or becomes legally compelled (by
oral questions, interrogatories, requests for information or documents,
deposition, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, the Executive shall, where permitted under
applicable law, rule or regulation, provide written notice to the Company
promptly after such request so that the Company may, at its expense, seek a
protective order or other appropriate remedy (the Executive agrees to reasonably
cooperate with the Company in connection with seeking such order or other
remedy). In the event that such protective order or other remedy is not
obtained, the Executive shall furnish only that portion of the Confidential
Information that the Executive is advised by counsel is required, and shall
exercise reasonable efforts to obtain assurance that confidential treatment will
be accorded such Confidential Information. In addition, the Executive may
disclose Confidential Information in the course of inspections, examinations or
inquiries by federal or state regulatory agencies and self regulatory
organizations that have requested or required the inspection of records that
contain the Confidential Information provided that the Executive exercises
reasonable efforts to obtain reliable assurances that confidential treatment
will be accorded to such Confidential Information. To the extent such
information is required to be disclosed and is not accorded confidential
treatment as described in the immediately preceding sentence, it shall not
constitute “Confidential Information” under this Agreement.

9. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

10. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the good
will, Confidential Information and other legitimate interests of the Company and
its Affiliates:

(a) While the Executive is employed by the Company and for a period equal to
eighteen (18) months the termination of such employment by the Company or the
Executive, the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates within the geographic area in
which the Company does business or undertake any planning for any business
competitive with the Company or any of its Affiliates. Specifically, but without
limiting the foregoing, the Executive agrees not to engage in any manner in any
activity that is

 

11



--------------------------------------------------------------------------------

directly or indirectly competitive with the business of the Company or any of
its Affiliates as conducted or under consideration at the time of termination of
the Executive’s employment, and further agrees not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of the Company or any of its
Affiliates for which the Executive has provided services. The foregoing,
however, shall not prevent the Executive’s passive ownership of two percent
(2%) or less of the equity securities of any publicly traded company.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Affiliates, that could reasonably give rise to a conflict
of interest or otherwise materially interfere with his duties and obligations to
the Company or any of its Affiliates.

(c) The Executive agrees that, during his employment and during the eighteen
(18) month period immediately following termination of his employment,
regardless of the reason therefor, the Executive will not directly or indirectly
(a) solicit or encourage any customer of the Company or any of its Affiliates to
terminate or diminish its relationship with them; or (b) seek to persuade any
such customer of the Company or any of its Affiliates to conduct with anyone
else any business or activity which such customer conducts with the Company or
any of its Affiliates; provided that these restrictions shall apply only if the
Executive has performed work for such Person during his employment with the
Company or one of its Affiliates or has been introduced to, or otherwise had
contact with, such Person as a result of his employment or other associations
with the Company or one of its Affiliates or has had access to Confidential
Information which would assist in the Executive’s solicitation of such Person.

(d) The Executive agrees that, during his employment and for the eighteen
(18) month period immediately following termination of his employment, the
Executive will not, directly or indirectly, (a) solicit for hiring any person
who is at the time of such solicitation an employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment or (b) solicit or encourage any independent
contractor providing services to the Company or any of its Affiliates to
terminate or diminish its relationship with them.

11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 8, 9 and 10 hereof. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the good will,
Confidential Information and other legitimate interests of the Company and its
Affiliates; that each and every one of those restraints is reasonable in respect
to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints. The Executive further agrees that he will never

 

12



--------------------------------------------------------------------------------

assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 8, 9 or 10 hereof, the damage
to the Company would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond,
as well as an award of all attorney’s fees and expenses incurred by it in the
enforcement of its rights against such breach or threatened breach. The parties
further agree that, in the event that any provision of Section 8, 9 or 10 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound, and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive is party to a Transition and Severance Agreement with
his former employer. The Company has been furnished with a copy of the
Transition and Severance Agreement. The Executive has advised the Company that
it is his intention to fully comply with the terms of the Transition and
Severance Agreement, and the Company understands and acknowledges that such
compliance may preclude the Executive from engaging in certain job-related
activities that the Executive would otherwise carry out. In addition, the
Executive will not disclose to or use on behalf of the Company any proprietary
information of a third party without such party’s consent.

13. Indemnification. The Company shall indemnify the Executive (i) to the extent
provided in its then current Articles or By-Laws and to the same extent the
Company is obligated contractually to indemnify members of the Board of
Directors and (ii) from and against any and all loss, cost damage, expense
(including reasonable attorneys’ fees) and liability, or claim thereof, which
may be incurred by the Executive as a result of third party claims against the
Executive for breach of the Transition and Services Agreement between the
Executive and his immediately preceding employer. The Executive agrees to
promptly notify the Company of any actual or threatened claim arising out of or
as a result of his employment with the Company or a the breach described in
clause (ii) of this Section 14. The Company shall be entitled to control the
defense of any actions for which it may be obligated to indemnify the Executive
hereunder and to engage counsel of its choice in connection therewith.
Notwithstanding anything to the contrary contained herein, the Company shall
have no obligation to indemnify the Executive if the Executive has not complied
with reasonable procedures and policies provided by the Company to the Executive
in writing which are intended to ensure the Executive’s compliance with the
Transition and Services Agreement.

 

13



--------------------------------------------------------------------------------

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority, contract or equity interest. As
used in this definition, “control” and correlative terms have the meanings
ascribed to such words in Rule 12b-2 of the Securities Exchange Act of 1934, as
amended.

(b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom any of them plans to compete or do business and any
and all information, publicly known in part or not, which, if disclosed by the
Company or its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the substance of
those relationships. Confidential Information also includes any information that
the Company or any of its Affiliates have received, or may receive hereafter,
belonging to customers or others with any understanding, express or implied,
that the information would not be disclosed.

(d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six
(6) months immediately following termination of his employment that relate to
either the Products or any prospective activity of the Company or any of its
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Affiliates.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(f) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

 

14



--------------------------------------------------------------------------------

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

16. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

22. Attorneys’ Fees. In the event of any action by either party to enforce or
interpret the terms of this Agreement, the prevailing party with respect to any
particular claim shall (in addition to other relief to which it or he may be
awarded) be entitled to recover his or its attorney’s fees in a reasonable
amount incurred in connection with such claim.

23. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

24. Governing Law. This is a Missouri contract and shall be construed and
enforced under and be governed in all respects by the laws of Missouri, without
regard to the conflict of laws principles thereof.

[Signature page follows immediately.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY:

/s/ Philip J. Koen

    By:  

/s/ Patrick J. Welsh

    Title:   Chairman of the Compensation Committee

 

16



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

I, Philip J. Koen, in consideration of and as a precondition to the agreement by
SAVVIS, Inc. or any assignee or successor in interest (“SAVVIS”) to provide
payment to me under the terms of Section 5(d) (Termination) and Section 5(e)
(less applicable local, state and federal taxes and other deductions) of the
employment agreement to which this Release is attached, for and on behalf of
myself, my agents, heirs, executors, administrators, and assigns, subject to the
next succeeding paragraph, do hereby release and forever discharge SAVVIS and
all of its parents, affiliates, subsidiaries, divisions, successors, and
assigns, past and present, and each of them, as well as each of their respective
agents, directors, officers, partners, employees, representatives, insurers,
attorneys, and joint venturers, and each of them (collectively, the “Released
Parties”) from any and all claims which are based upon acts or events that
occurred on or before the date on which this Release becomes enforceable,
including any and all claims arising under any federal, state, or local
employment-related laws or anti-discrimination statutes, which include, but are
not limited to Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C.
§2000e, et seq.), the Age Discrimination In Employment Act (29 U.S.C. §§621, et
seq.), the Americans With Disabilities Act (42 U.S.C. §§12101, et seq.), and
excluding fraud. The phrase “any and all claims” will be interpreted liberally
to preclude any further disputes, litigation, or controversies between me and
any of the Released Parties based upon events that occurred on or before the
effective date of this Release. The phrase does not cover such disputes based
upon events occurring after the effective date of this Release.

I am not waiving any rights or claims that may arise out of acts or events that
occur after the date on which I sign this Release or any rights or claims
arising under the Employment Agreement to which this Release is attached.

I have been given at least 21 days to consider whether or not to sign this
Release and have been advised in writing to consult with an attorney prior to
signing it. I understand that I may revoke this Release at any time on or before
the date which is seven calendar days after the date of my signature on this
Release and that, unless previously revoked, the Release will be effective and
enforceable upon the expiration of the seven-day revocation period. I
acknowledge that my right to receive the severance payment described above is
conditional upon my execution and delivery of this Release.

I have read this Release and understand all of its terms. I execute this Release
voluntarily and with full knowledge of its significance.

Signed at                     ,                      this          day of
                    ,         .